934 F.2d 318Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edison Keith COLEY, Petitioner-Appellant,v.Raymond M. MUNCY, Warden, Attorney General of theCommonwealth of Virginia, Respondents-Appellees.
No. 91-6293.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided May 29, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-90-656)
Edison Keith Coley, appellant pro se.
Linwood Theodore Wells, Jr., Assistant Attorney General, Richmond, Va., for appellees.
E.D.Va.
DISMISSED.
Before DONALD RUSSELL, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Edison Keith Coley seeks to appeal the magistrate judge's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate judge.  Coley v. Muncy, CA-90-656 (E.D.Va. Feb. 11, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.